        Case: 1:20-cv-06225 Document #: 1 Filed: 10/20/20 Page 1 of 7 PageID #:1




                              UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 LAURA L. MURILLO,

      Plaintiffs,

 v.
                                                           Case No. 1:20-cv-06225
 CREDIT CONTROL SERVICES, INC.
 d/b/a   CREDIT   COLLECTION
 SERVICES,

      Defendant.

                                              COMPLAINT

        NOW COMES Plaintiff, LAURA L. MURILLO, through undersigned counsel,

complaining of Defendant, CREDIT CONTROL SERVICES, INC. d/b/a CREDIT

COLLECTION SERVICES, as follows:

                                      NATURE OF THE ACTION

        1.          This action is seeking redress for Defendant’s violation(s) of the Fair Debt

Collection Practices Act (the “FDCPA”), 15 U.S.C. § 1692 et seq.

                                     JURISDICTION AND VENUE

        2.          This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.          Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                                PARTIES

        4.          LAURA L. MURILLO (the "Plaintiff") is a natural person, over 18-years-of-age,

who at all times relevant resided at 1950 Park Avenue, Hanover Park, Illinois 60133.

        5.          Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

        6.          CREDIT CONTROL SERVICES INC. d/b/a CREDIT COLLECTION SERVICES

(the “Defendant”) is a corporation organized and existing under the laws of the state of Delaware.
        Case: 1:20-cv-06225 Document #: 1 Filed: 10/20/20 Page 2 of 7 PageID #:2




         7.       Defendant maintains a principal place of business at 725 Canton Street, Norwood,

Massachusetts 02062.

         8.       Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).1

         9.       Defendant uses instrumentalities of interstate commerce and the mail in its business

– the principal purpose of which is the collection of debt owed or due or asserted to be owed or

due another.

                                        FACTUAL ALLEGATIONS

         10.      On February 28, 2020, Plaintiff received medical services from Elmhurst Hospital

at a cost of $391.93.

         11.      Plaintiff’s $391.93 balance is a “debt” as defined by 15 U.S.C. § 1692a(5).

         12.      As result of financial hardship, Plaintiff's $391.93 balance went unsettled.

         13.      Plaintiff’s $391.93 account balance was referred for collection.




1
  Credit Collection Services (CCS) is recognized as one of the nation’s largest and most respected collection firms.
For over 50 years, CCS has focused its resources to professionally and comprehensively service consumer-related
payment obligations. The skillful integration of advanced system technology and debt recovery expertise has enabled
our organization to master the processing of large-volume placement portfolios. Our processing efficiencies are
extended to clients in the form of a full-service collection program that ensures a thorough collection effort on every
single account. The combination of our professionalism, data security, compliance programs, and decades of
countrywide servicing experience makes CCS an outstanding partnering solution.

https://www.ccsusa.com/opCo_ccs.html (last accessed October 20, 2020).
       Case: 1:20-cv-06225 Document #: 1 Filed: 10/20/20 Page 3 of 7 PageID #:3




       14.     Defendant mailed Plaintiff a letter, dated September 13, 2020, which stated:

                                                                                  Date: 09/13/20
                                                                     File Number: 08 0789 77582
                                                                             Pin Number: 33145
                                                                                    3002960735
                                                                               DOS: 02/28/2020

                CREDITOR:                                                AMOUNT OF THE DEBT
                ELMHURST HOSPITAL                                                    $391.93

               Thank you for your attention at this time. As of 09/13/20, our records indicate that
               your past-due account remains unpaid. Please respond to this notice.

               Please remit payment by mail (together with the payment stub portion of this
               notice), by telephone, or by visiting our self-service website @
               www.ccspayment.com. If you would like to make suitable payment arrangements,
               our Customer Service Agents are available at (617) 581-1078. Let's work together
               to resolve this matter. Thank you.

               Once full payment has been posted by this office, your account will be closed and
               returned to your creditor as paid-in-full. We are required to make the following
               statement: This is an attempt to collect a debt and any information obtained will be
               used for that purpose. This communication is from a debt collector.

               SELF-SERVICE WEBSITE: You can activate email messaging, upload
               correspondence, request telephone calls to stop, pay by check, Visa, MasterCard,
               Discover, arrange a payment plan, and more at our secure website:
               www.ccspayment.com.

               CALL CENTER: You can receive personal attention from a Customer Service Agent
               during the hours referenced at the top of this notice: (617) 581-1078.

               MAIL PAYMENT: You can mail your check together with the payment stub portion
               of this notice. You can make your check payable to ELMHURST HOSPITAL.

               MAIL OR FAX CORRESPONDENCE: You can mail correspondence to : CCS P.O.
               Box 447, Norwood, MA 02062-0447 or fax to (617) 658-5708.

       15.     Plaintiff subsequently sought assistance of Law Offices of Joseph P. Doyle LLC

regarding her financial difficulties and Defendant's collection activities.

       16.     On October 1, 2020, Law Offices of Joseph P. Doyle LLC faxed a letter to (617)

658-5708 stating: "you are advised that our client refuses to pay and requests cessation of further

communications."

       17.     The letter was received by Defendant on October 1, 2020 at 3:22 PM.
          Case: 1:20-cv-06225 Document #: 1 Filed: 10/20/20 Page 4 of 7 PageID #:4




          18.    Defendant mailed Plaintiff a letter, dated October 4, 2020 (the "Letter"), which

stated:

                                                                                  Date: 10/04/20
                                                                     File Number: 08 0789 77582
                                                                             Pin Number: 33145
                                                                                    3002960735
                                                                               DOS: 02/28/2020

                  CREDITOR:                                              AMOUNT OF THE DEBT
                  ELMHURST HOSPITAL                                                  $391.93

                                           DISCOUNT OPPORTUNITY

                 Thank you for your attention at this time. This is an opportunity to resolve your
                 past due account at a discount. Please respond to this notice.

                 Please visit our self-service website @ www.DiscountOpportunity.com or contact
                 our call center to discuss suitable payment terms with a Customer Service Agent.
                 Let's work together to resolve this matter. Thank you.

                 Once the discounted amount has been posted by this office, your account will be
                 closed and returned to your creditor as settled-in-full. We are required to make
                 the following statement: This is an attempt to collect a debt and any information
                 obtained will be used for that purpose. This communication is from a debt
                 collector.

                 SELF-SERVICE WEBSITE: You can activate email messaging, upload
                 correspondence, request telephone calls to stop, pay by check, Visa, MasterCard,
                 Discover, arrange a payment plan, and more at our secure website:
                 www.ccspayment.com.

                 CALL CENTER: You can receive personal attention from a Customer Service Agent
                 during the hours referenced at the top of this notice: (617) 581-1078.

                 MAIL PAYMENT: You can mail your check together with the payment stub portion
                 of this notice. You can make your check payable to ELMHURST HOSPITAL.

                 MAIL OR FAX CORRESPONDENCE: You can mail correspondence to : CCS P.O.
                 Box 447, Norwood, MA 02062-0447 or fax to (617) 658-5708.

          19.    The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).

          20.    The Letter was mailed directly to Plaintiff.

                                              DAMAGES

          21.    The FDCPA seeks to protect debtors from "the use of abusive, deceptive, and unfair

debt collection practices by many debt collectors." 15 U.S.C. § 1692(a).
       Case: 1:20-cv-06225 Document #: 1 Filed: 10/20/20 Page 5 of 7 PageID #:5




       22.     One of the purposes of § 1692c(a)(2) is to provide a legal buffer for the consumer

and "[a] debtor who does not want to be pestered by demands for payment, settlement proposals,

and so on." Tinsley v. Integrity Financial Partners, Inc., 634 F.3d 416, 419 (2011).

       23.     Concerned with having had her rights violated, Plaintiff was forced to retain

counsel; therefore, expending time and incurring attorney’s fees to vindicate her rights.

                                    CLAIMS FOR RELIEF

                                         COUNT I:
                 Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)

       24.     All Paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

                                 Violation of 15 U.S.C. § 1692c

       25.     Section 1692c provides:

               (a) COMMUNICATION WITH THE CONSUMER GENERALLY. Without the
               prior consent of the consumer given directly to the debt collector or the
               express permission of a court of competent jurisdiction, a debt collector may
               not communicate with a consumer in connection with the collection of any
               debt –

                       (2) if the debt collector knows the consumer is represented by an
                       attorney with respect to such debt and has knowledge of, or can
                       readily ascertain, such attorney's name and address, unless the
                       attorney fails to respond within a reasonable period of time to a
                       communication from the debt collector or unless the attorney
                       consents to direct communication with the consumer.

       26.     Defendant was informed – in writing – on October 1, 2020, that Plaintiff was

represented by an attorney with respect to Plaintiff's $391.93 balance with Elmhurst Hospital.

       27.     Despite having notice, Defendant went around counsel and mailed the Letter

directly to Plaintiff on October 4, 2020; therefore, violating 15 U.S.C. § 1692c(a)(2).
      Case: 1:20-cv-06225 Document #: 1 Filed: 10/20/20 Page 6 of 7 PageID #:6




       28.     Plaintiff may enforce the provisions of 15 U.S.C. § 1692c(a)(2) pursuant to section

k of the FDCPA (15 U.S.C. § 1692k) which provides "any debt collector who fails to comply with

any provision of [the FDCPA] with respect to any person is liable to such person in an amount

equal to the sum of -

       (1)     any actual damage sustained by such person as a result of such failure;

       (2)

               (A)      in the case of any action by an individual, such additional damages
                        as the court may allow, but not exceeding $1,000.00; or

       (3)     in the case of any successful action to enforce the foregoing liability, the
               costs of the action, together with reasonable attorney's fees as determined
               by the court.

       WHEREFORE, Plaintiff requests the following relief:

       A.      find that Defendant violated 15 U.S.C. § 1692c(a)(2);

       B.      award any actual damage sustained by Plaintiff as a result of Defendant's

               violation(s) pursuant to 15 U.S.C. § 1692k(a)(1);

       C.      award such additional damages, as the Court may allow, but not exceeding $1,000

               pursuant to 15 U.S.C. § 1692k(a)(2)(A);

       D.      award costs of this action including expenses together with reasonable attorneys’

               fees as determined by this Court pursuant to 15 U.S.C. § 1692k(a)(3); and

       E.      award such other relief as this Court deems just and proper.
       Case: 1:20-cv-06225 Document #: 1 Filed: 10/20/20 Page 7 of 7 PageID #:7




                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

DATED: October 20, 2020                            Respectfully submitted,

                                                   LAURA L. MURILLO

                                                   By: /s/ Joseph S. Davidson

                                                   Joseph S. Davidson
                                                   LAW OFFICES OF JOSEPH P. DOYLE LLC
                                                   105 South Roselle Road
                                                   Suite 203
                                                   Schaumburg, Illinois 60193
                                                   +1 847-985-1100
                                                   jdavidson@fightbills.com
